Exhibit 10.20
Execution Copy
SEPARATION AGREEMENT AND GENERAL RELEASE
     THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) made as of
September 18, 2008 by and among Ames True Temper, Inc. (the “Company”), Richard
C. Dell (“Executive”), and, solely for the purpose of Section 5 of this
Agreement, CHATT Holdings, LLC (“CHATT LLC”).
     WHEREAS, Executive entered into the Employment Agreement dated June 28,
2004 with the Company (the “Employment Agreement”);
     WHEREAS, Executive entered into the Confidentiality, Inventions,
Non-Competition and Non-Solicitation Agreement with the Company (the
“Restrictive Covenant Agreement”), which was an exhibit to the Employment
Agreement;
     WHEREAS, the parties desire to set forth their respective rights and
obligations in respect of the Executive’s voluntary retirement from, and the
termination of Executive’s employment with, the Company;
     NOW THEREFORE, in consideration of the covenants and conditions set forth
herein, the parties, intending to be legally bound, agree as follows:
     1. Separation.
          (a) Executive’s employment with Company will terminate effective on
September 27, 2008 (the “Separation Date”). In addition, as of the Separation
Date, Executive will be deemed to have resigned from all positions, including
all officer, director and board positions, he held with the Company and/or its
affiliates, including the Released Parties (as defined below), including his
position as a member of the Management Committee of CHATT LLC, without any
further action of any other person or entity. Notwithstanding the foregoing,
Executive shall not resign as of the Separation Date from the Board of Directors
of CHATT LLC.
          (b) Executive represents and warrants that as of the date he executes
this Agreement (the “Execution Date”), he has complied with his obligation
pursuant to Paragraph 3 of the Restrictive Covenant Agreement to return all
Company property in his possession. After giving effect to such return
obligation, Executive represents and warrants that he has no Company property in
his possession, custody or control.
          (c) Except as specifically provided below, Executive shall not be
entitled to receive any compensation or benefits from the Company or its
affiliates following the Separation Date.
     2. Salary, Vacation and Expenses.
          (a) The Company shall pay to Executive his (i) accrued but unpaid base
salary, (ii) a bonus for the fiscal year ending September 27, 2008 in an amount
to be determined by the Compensation Committee of CHATT LLC in accordance with
its past

1



--------------------------------------------------------------------------------



 



practices and payable in accordance with the Company’s regular payroll practices
with respect to bonuses, and (iii) accrued but unused vacation as of the
Separation Date, if any, less applicable withholdings and in accordance with the
Company’s regular payroll practices;
          (b) The Company shall reimburse Executive for expenses for which
Executive is entitled to reimbursement pursuant to the Company’s regular
reimbursement policy and/or practice as of the Separation Date, if any, payable
in accordance with the Company’s regular payroll practices.
     3. Consideration of Company. In consideration for the releases and
covenants by Executive set forth in this Agreement and contingent upon
Executive’s compliance with this Agreement, Company will provide Executive with
payment in an amount equal to $452,000 per year, which amount includes a payment
of $37,000 per year to cover Executive’s cost of obtaining health coverage, over
the three-year period commencing on the first regular salary payment date of the
Company after the Effective Date (as defined herein) of this Agreement (the
“Severance Period”), less applicable withholdings, payable at the Company’s
regular payroll intervals in as nearly equal installments as is practicable (the
“Severance Payments”). Notwithstanding the foregoing, if Executive elects COBRA
continuation coverage after the Separation Date pursuant to Section 4 of this
Agreement, his annual Severance Payment during the period he is receiving COBRA
continuation coverage shall be $415,000.
     4. Benefits. Executive’s participation in all Company benefit plans and
programs shall cease on the Separation Date. After the Separation Date, Employee
will have the right to health plan continuation coverage, to the extent such
coverage is required to be made available under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”). If Employee elects such COBRA
coverage, Executive shall continue to pay the active-employee rate of
contribution for such coverage, and the Company shall pay the balance of the
cost of such coverage.
     5. Equity. Except as provided herein, the Unitholders Agreement, dated as
of June 28, 2004, between CHATT LLC, Executive, and other entities and
individuals (the “Unitholders Agrement”) and the Amended and Restated Operating
Agreement of CHATT Holdings, LLC, dated as of June 28, 2004, shall continue to
control Executive’s rights and obligations with respect to his Units (as defined
in the Unitholders Agreement). Notwithstanding the foregoing, CHATT LLC agrees
that it will not exercise its right to repurchase Executive’s Units pursuant to
Paragraph 11 of the Unitholders Agreement, provided, however, that if Executive
breaches his obligations pursuant to Section 9 of this Agreement, CHATT LLC
shall have the right to repurchase Executive’s Units at the lower of the
original purchase price or Fair Market Value (as defined in the Unitholders
Agreement) thereof as of the date of such breach(es) (the “Repurchase Right”).
Notwithstanding the foregoing, the breach(es) described in the foregoing
sentence shall not trigger CHATT LLC’s Repurchase Right unless Executive fails
to cure such breach(es), to the extent capable of cure, within thirty (30) days
after receipt from the Company of written notice of the act(s) that constitute a
breach of Section 9 of this Agreement.
     6. Executive Release of Rights. Executive (defined for the purpose of this
Section 6 as Executive and Executive’s agents, representatives, attorneys,
assigns, heirs, executors, and administrators) irrevocably, fully, and
unconditionally releases the Released

2



--------------------------------------------------------------------------------



 



Parties (defined as the Company, ATT Holding Co., CHATT Holdings, Inc., CHATT
LLC, Castle Harlan Partners IV, L.P., and each of their affiliated companies,
parents, subsidiaries, predecessors, successors, assigns, divisions, related
entities and any of their past or present employees, officers, agents, insurers,
attorneys, administrators, officials, directors, shareholders, employee benefit
plans, and the sponsors, fiduciaries, or administrators of the Company’s
employee benefit plans) from any and all claims, rights, losses, expenses,
debts, demands, costs, contracts, liabilities, obligations, actions, and causes
of action of every nature, known or unknown, matured or unmatured, whether at
law or in equity, which he had, now has, or may have (now or in the future)
which are in any way connected with, or in any way arise out of or relate to,
any cause whatsoever, from the beginning of time to the Execution Date of this
Agreement, including, but not limited to, Executive’s employment with or
termination of employment from the Company, from the beginning of time to the
date hereof, including but not limited to claims, actions or liability under:
(1) Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000 et seq., the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination
in Employment Act, the Americans with Disabilities Act of 1990, 42 U.S.C. §12101
et seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the Family and
Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., the Workers’ Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act of
1974, 29 U.S.C. §1001 et seq., Pennsylvania Human Relations Act Pa., Stat. Ann.
tit. 43, §§ 951 et seq., all as amended; (2) any other federal, state or local
statute, ordinance, or regulation regarding employment, termination of
employment, or discrimination in employment, and (3) the common law relating to
employment contracts, wrongful discharge, defamation, or any other matter.
     7. Cooperation of Executive. Notwithstanding the terms set forth in
Paragraph 11 of the Restrictive Covenant Agreement, Executive agrees to
cooperate with Company in any reasonable manner as Company may request,
including but not limited to furnishing information to and otherwise consulting
with the Company; and assisting Company in any litigation or potential
litigation or other legal matters, including but not limited to meeting with and
fully answering the questions of Company or its representatives or agents, and
testifying and preparing to testify at any deposition or trial. Company agrees
to compensate Executive for any reasonable out of pocket expenses incurred as a
result of such cooperation. The Company further agrees to indemnify Executive
and provide for the costs of his legal defense if Executive is made a party to
any claim, cause of action, arbitration or litigation by reason of his service
as an officer, director, member or employee of the Company or any of its
affiliates to the same extent to which officers, directors and employees of the
Company are entitled to such indemnification and/or costs of legal defense.
     8. Non-admission/Inadmissibility. This Agreement does not constitute an
admission by Company that any action it took with respect to Executive was
wrongful, unlawful or in violation of any local, state, or federal act, statute,
or constitution, or susceptible of inflicting any damages or injury on
Executive, and Company specifically denies any such wrongdoing or violation.
This Agreement is entered into solely to resolve fully all matters related to or
arising out of Executive’s employment with and termination from Company, and its
execution, and implementation may not be used as evidence, and shall not be
admissible in a subsequent proceeding of any kind, except one alleging a breach
of this Agreement.

3



--------------------------------------------------------------------------------



 



     9. Restrictive Covenants. Executive acknowledges and agrees that, except as
provided herein, all provisions of the Restrictive Covenant Agreement survive
the termination of his employment with the Company and represents and warrants
that he has not violated and will not violate such Restrictive Covenant
Agreement. In addition, Executive acknowledges and agrees that the Restricted
Period (as defined in the Restrictive Covenant Agreement) is hereby extended to
three (3) years following the Separation Date. In the event that Executive
breaches any of his obligations under the Restrictive Covenant Agreement during
such three-year Restricted Period, remedies are available to the Company,
including damages and, pursuant to the Restrictive Covenant Agreement, equitable
remedies, including injunctive relief. During the Restricted Period, Executive
agrees to notify the Company in writing immediately upon (i) commencing a
relationship with a new employer, including as a partner, shareholder, agent,
officer, director, employee, independent contractor, or consultant, or
(ii) engaging in behavior that may breach Section 7 of the Restrictive Covenant
Agreement (as amended by this Section 9). The Company shall have ten (10) days
from receipt of such notice to object to such relationship or activity as in
breach of the Restrictive Covenant Agreement.
     10. Revocation Period. Executive has the right to revoke this Agreement for
up to seven (7) days after he signs it. To revoke this Agreement, Executive must
sign and send a written notice of the decision to do so, addressed to Duane
Greenly at Ames True Temper, Inc., 465 Railroad Avenue, Camp Hill, PA 17011, and
that written notice must be received by Company no later than the eighth day
after Executive signed this Agreement. This Agreement will not be effective
until the eighth (8th) day following the Company’s receipt of the valid
Agreement signed by Executive (the “Effective Date”). If Executive revokes this
Agreement, he will not be entitled to any of the consideration from Company
described in Section 3 above.
     11. Voluntary Execution of Agreement. Executive acknowledges that:
          (a) Executive has carefully read this Agreement and fully understands
its meaning;
          (b) Executive had the opportunity to take up to twenty-one (21) days
after receiving this Agreement to decide whether to sign it;
          (c) Executive understands that the Company is hereby advising him, in
writing, to consult with an attorney before signing it;
          (d) Executive is signing this Agreement, knowingly, voluntarily, and
without any coercion or duress; and
          (e) Everything Executive is receiving for signing this Agreement is
described in the Agreement itself, and no other promises or representations have
been made to cause Executive to sign it.
     12. Severability. The provisions of this Agreement shall be severable and
the invalidity of any provision shall not affect the validity of the other
provisions.
     13. Governing Law/ Arbitration. This Agreement is subject to, and
incorporates by reference, Paragraph 18 of the Employment Agreement.

4



--------------------------------------------------------------------------------



 



     14. Scope of Agreement. Executive understands that he remains bound to the
Restrictive Covenant Agreement, except as provided herein, and those provisions
in the Employment Agreement, which survive the termination of the Executive’s
employment (specifically, Paragraphs 10, 11, 14, 15, 18, 19 and 20 of such
Employment Agreement). Except as specifically set forth in such provisions, this
Agreement contains the entire agreement and understanding between Executive and
Company concerning the matters described herein, and supersedes all prior
agreements, discussions, negotiations, understandings and proposals of the
parties. The terms of this Agreement cannot be changed except in a subsequent
document signed by both parties.
     15. Counterparts. This Agreement may be executed in separate counterparts,
all of which, when taken together, shall constitute the entire agreement. A
facsimile signature shall be adequate to bind the Party on whose behalf any
facsimile signature is delivered to the other Party, provided however, that any
Party delivering a facsimile signature shall be obligated thereafter to deliver
original signatures to the other Party as promptly as possible.
     16. Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the Transactions contemplated hereby indefinitely.
     17. Amendments and Waivers. No provisions of this Agreement may be amended,
modified, waived or discharged except as agreed to in writing by the parties
hereto. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
     18. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
executed by its duly authorized officer and Executive has signed this Employment
Agreement, as of the date first above written.

                  AMES TRUE TEMPER, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                RICHARD C. DELL    
 
                     
 
                Solely with respect to Section 5 hereof:    
 
                CHATT HOLDINGS, LLC    
 
           
 
  By:        
 
           
 
  Title:        
 
           

6



--------------------------------------------------------------------------------



 



STATE OF PENNSYLVANIA)
                                                   : ss.:
CUMBERLAND COUNTY    )
On the 18th day of September, 2008 before me, the undersigned, personally
appeared Richard C. Dell personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity without any duress.
                                                            
Notary Public

7